Citation Nr: 0317462	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  96-24 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1966 to May 1968.

This appeal arises from a February 1996 rating action that 
denied a TDIU.  A Notice of Disagreement was received in 
April 1996, and a Statement of the Case (SOC) was issued in 
May 1996.  A Substantive Appeal was received subsequently in 
May 1996.  Supplemental SOCs (SSOCs) were issued in March 
1998 and August 1999.  

In December 1999, the Board of Veterans Appeals (Board) 
remanded this case to the RO for further development of the 
evidence and adjudication, and for due process development.

By March 2003 SSOC, the RO continued the denials of a TDIU as 
well as a rating in excess of 30 percent for non-Hodgkin's 
lymphoma, and the case has been returned to the Board for 
further appellate consideration.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002)) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)), the Board finds that all development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.  In this regard, the Board notes that 
the VCAA requires the VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes it to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  

Appellate review discloses that the Board remanded this case 
to the RO in December 1999 for further development of the 
evidence, and thereafter to obtain a VA medical opinion as to 
the effects of the veteran's sole service-connected 
disability, non-Hodgkin's lymphoma, on his ability to obtain 
or retain employment.  The Board finds the RO's evidentiary 
development deficient, and that this deficiency must be cured 
prior to an appellate decision on the TDIU claim.

The Board requested the RO to obtain copies of any Social 
Security Administration (SSA) determination in the veteran's 
claim for SSA disability benefits, together with all medical 
records underlying the decision.  Although medical records 
were received, the SSA failed to furnish a copy of its actual 
disability determination in the veteran's claim, and the 
Board finds that the RO should obtain a copy of such SSA 
decision, which would be helpful in reaching a decision in 
the instant appeal.

The Board also requested the RO to obtain all outstanding VA 
and private records of treatment of the veteran from 
September 1994 to the present time.  Although VA records were 
obtained, the RO failed to request records of the veteran's 
ongoing private oncological treatment from known providers at 
the Jameson Memorial Hospital including C. Evans, M.D.  

Moreover, the RO's failure to obtain records of the veteran's 
ongoing private oncological treatment has prevented the 
August 2002 VA examiner from reaching a medical conclusion on 
the key question in this appeal, whether the veteran's non-
Hodgkin's lymphoma prevents him from obtaining or retaining 
substantially-gainful employment.  After examining the 
veteran in August 2002 pursuant to the Board remand, the VA 
physician noted that the evidentiary record was deficient in 
that it did not contain any current medical documentation 
from his private oncologists, Drs. Evans and Simon, who were 
noted to have evaluated the veteran in April 2002, with 
follow-up scheduled in October 2002.  As a result, the VA 
physician was unable to render an opinion with certainty as 
to the effects of his non-Hodgkin's lymphoma on his ability 
to obtain or retain employment.  Similarly, the Board notes 
that, after examining the veteran for the SSA in March 2001, 
S. Sawardekar, M.D., concluded, in effect, that a final 
determination as to the veteran's ability to perform work-
related physical activities would also depend on the opinion 
his oncologist, Dr. Simon.  In written argument dated in June 
2003, the veteran's representative contended that the August 
2002 VA examination was inadequate, in that it failed to 
resolve the question of the effects of the veteran's non-
Hodgkin's lymphoma on his ability to obtain or retain 
employment.  The Board concurs that additional evidentiary 
development consistent with the arguments of the veteran's 
representative is necessary prior to an appellate decision in 
this case.   

Under the circumstances, the Board finds that Stegall v. 
West, 11 Vet. App. 268 (1998), requires that this case be 
remanded to the RO to obtain additional medical records and a 
supplemental statement from the August 2002 VA examiner, if 
available; if that examiner is unavailable, or is unable to 
furnish the requested opinion as to the effects of the 
veteran's service-connected non-Hodgkin's lymphoma on his 
ability to obtain or retain employment without another 
examination of the veteran, another VA examination for 
lymphatic disorders must then be conducted.  If further 
examination is needed, the veteran is hereby notified that 
failure to report for any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2002).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for any scheduled examination, 
the RO must obtain and associate with the claims file copies 
of any notification(s) of that examination sent to him by the 
VA medical facility at which the examination is to take place 

Prior to obtaining a supplemental statement from the VA 
physician or arranging for the veteran to undergo any 
additional VA evaluation or examination, the RO must obtain 
and associate with the claims file all records of pertinent 
outstanding medical treatment, to ensure that the record is 
complete and that the VA physician has the veteran's fully-
documented medical history.  In this case, the Board finds 
that the RO should obtain and associate with the claims file 
any additional pertinent medical records of treatment and 
evaluation of the veteran at the VA Medical Center (VAMC) in 
Butler, Pennsylvania from December 2000 to the present time.  
The RO should also undertake efforts to obtain pertinent 
records from any additional sources of medical treatment 
identified by the veteran, to include the records of Drs. 
Evans and Simon from 1994 to the present time, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the Butler 
VAMC to furnish copies of any records of 
medical treatment and evaluation of the 
veteran for non-Hodgkin's lymphoma from 
December 2000 to the present time.  

2.  The RO should request the veteran to 
sign and submit authorizations for the 
release to the VA of all records of his 
medical treatment and evaluation for non-
Hodgkin's lymphoma by C. Evans, M.D., 
Sheryl R. Simon, M.D., and at the Jameson 
Memorial Hospital, all located at 1211 
Wilmington Avenue, New Castle, 
Pennsylvania 16101.  Thereafter, the RO 
should secure and associate with the 
claims file copies of all records of such 
treatment and follow-up evaluation from 
1994 to the present time, to specifically 
include an April 2002  examination report 
by Dr. Evans, and any follow-up 
evaluation which had been scheduled for 
October 2002.

3.  The RO should follow the procedures 
prescribed in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After the veteran responds (or a 
reasonable time period for his response 
has expired) and all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, the RO should return the claims 
file to Sandra Blakowski, M.D., at the 
Butler VAMC for additional medical 
comments to supplement those rendered at 
the time of her examination of the 
veteran on August 20, 2002, specifically, 
whether the veteran is prevented from 
obtaining or retaining substantially-
gainful employment solely as a result of 
his service-connected non-Hodgkin's 
lymphoma.  

If Dr. Blakowski is not available, or is 
unable to provide the requested comments 
without additional examination of the 
veteran, the RO should then afford him 
another VA examination for lymphatic 
disorders.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report must include 
discussion of the veteran's documented 
medical history and assertions.  Any 
indicated tests and studies should be 
accomplished, and all clinical findings 
pertaining to the manifestations of the 
non-Hodgkin's lymphoma and how it affects 
the veteran's ability to secure or follow 
a substantially-gainful occupation should 
be reported in detail.  The physician 
should render a specific opinion for the 
record as to whether the veteran is 
prevented from obtaining or retaining 
substantially-gainful employment solely 
as a result of his service-connected non-
Hodgkin's lymphoma. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of the 
examination sent to him and his 
representative.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall, 11 
Vet. App. at 368.

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

8.  After completing the requested 
development, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
claim for a TDIU in light of all 
pertinent evidence and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include clear 
reasons and bases for the RO's 
determination), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and to afford due process; it 
is not the Board's intent to imply whether the benefit 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he and his 
representative may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


